Citation Nr: 0329056	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a gum 
infection including jaw bone and other dental disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from December 1946 to May 
1953.

This case came to the Board of Veterans' Appeals (Board), 
initially, from an April 1999 decision by the Portland, 
Oregon, Regional Office (RO).  The Board remanded it in June 
2001 for evidentiary development and in June 2003 for 
evidentiary and procedural development.


REMAND

The veteran maintains that he contracted periodontal disease 
in service, was treated for it inservice, that it continued 
after service, and resulted in extraction of all his teeth.  
His service dental records show that he was examined 
regularly, and treated in 1952 for gingivitis.  Comparison of 
a December 1949 entrance examination report with a May 1953 
dental health record suggests that two teeth were extracted 
in service.  Notably, that suggestion is not corroborated by 
other dental records.

At a January 2001 hearing convened by the undersigned, the 
veteran testified that his gum disease continued after 
service, and he was treated for it by private dentists, but 
it cost him several teeth and the rest of them were pulled in 
about 1958.  Currently, he is edentulous and has ill-fitting 
dentures due to atrophy of the alveolar processes of the 
mandible and maxilla.  He claims service connection for his 
dental condition and seeks outpatient dental treatment.

Service connection is granted when evidence shows that 
disability resulted from injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002).  To establish service connection, there must be 
competent evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the appellant incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

A persistent shortcoming in the veteran's claim has been the 
lack of medical evidence linking his current dental condition 
to his military service.  During the January 2001 hearing, he 
testified that he could not remember the names of the 
dentists that treated him soon after his separation from 
service.  Records of such treatment might show chronicity and 
warrant service connection.  In that regard, he testified 
that all of his remaining teeth were pulled in 1958.  If he 
could remember the name of the dentist that performed the 
extractions, that dentist's records might justify service 
connection.  This remand will afford the veteran another 
opportunity to identify the custodian of medical evidence 
linking his current dental condition to his military service.

Again, with regard to nexus evidence, the examiner, after an 
October 2002 VA dental examination, made the following 
remarks:

The patient, I am assuming, when he left 
the service had a progression of his 
periodontal disease and loss of teeth 
necessitating his maxillary and 
mandibular dentures.  I cannot[,] from 
the review of the records in 1948 through 
1953[,] determine the loss of his teeth 
necessitating full upper and lower 
dentures to be a result of his active 
duty service.

Those two sentences do not seem to be entirely consistent.  
That is, if the examiner saw a basis for assuming that the 
veteran's periodontal disease progressed after service, why 
could he not see that the loss of his teeth resulted from his 
active duty?  Some clarification of the examiner's statements 
is requested.

With regard to dental disorders, the pertinent statute is 
38 U.S.C.A. § 1712 and the implementing regulation is 
38 C.F.R. § 3.381.  However, the veteran filed his claim in 
January 1998 and, in June 1999, the regulation was changed.  
See 64 Fed. Reg. 30393 (June 8, 1999).  Generally, when the 
law changes after a claim is filed but before it is finally 
adjudicated, the version most favorable to the claimant 
applies.  In the June 2003 remand, the Board directed the RO 
to readjudicate the claim under the provisions of the new 
version of 38 C.F.R. § 3.381, but any action to fulfill this 
instruction is not documented.  Thus, the most compelling 
reason for this remand is to achieve RO compliance with the 
June 2003 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers upon the appellant, as a 
matter of law, the right to compliance by the RO with the 
remand orders).

Finally, in September 2003, the Federal Circuit in Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 
22, 2003) (PVA), held that the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003) which authorized VA to enter a decision 
if a response to a VCAA notice letter was not filed with VA 
within 30 days was invalid as contrary to the provisions of 
38 U.S.C.A. § 5103(a).  Notably, in a March 2003 "VCAA 
compliance" letter the RO requested that the veteran submit 
any additional evidence or authorization to obtain such 
evidence within 30 days, or a decision would be made on the 
basis of the evidence on file.  In light of the decision in 
PVA, the March 2003 letter is inadequate and remand is 
required to ensure compliance with 38 U.S.C.A. § 5103..

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of entitlement 
to service connection for residuals of a 
gum infection including jaw bone and 
dental disorders.  The RO must also 
advise the veteran of the information and 
evidence needed to substantiate such 
claims.  Notice under the VCAA includes 
specifically notifying the veteran in 
writing exactly what evidence, if any, 
will be obtained by him; and precisely 
what evidence, if any, will be retrieved 
by VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
must be instructed as to his right to 
submit any argument or evidence in 
support of his claims, and that any such 
evidence may be of either of a lay or 
medical variety.

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter to 
the veteran begins the one-year period.  
Also, inform the veteran that the RO will 
hold the case in abeyance until the one-
year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless whether the veteran submits 
additional evidence or argument in 
support of his claim, if he desires to 
expedite Board review he must personally 
and specifically waive in writing any 
remaining response time.  

2.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claims is medical 
evidence that links his current 
dental condition to his military 
service.

b.  That the identity of dentists 
who treated him soon after service, 
particularly the one who pulled all 
of his remaining teeth in 1958, is 
important to his claim, and he 
should report their names and 
addresses if at all possible.

c.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

d.  That he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it, and his 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and that he waives any 
time limitation set forth in 38 
U.S.C.A. § 5103.  

3.  If the veteran is able to identify 
any of his early postservice dentists, 
the RO must attempt to obtain their 
records.

4.  Upon completion of the development 
prescribed above, the claim file must be 
delivered to the examiner who conducted 
the October 2002 dental examination if he 
is reasonably available.  The examiner 
must be asked to clarify his earlier 
statements, quoted above, and report 
whether it is at least as likely as not 
that the veteran's current dental 
condition is related to his military 
service.  If that examiner is not 
available, the veteran must be afforded 
another dental examination, the examiner 
must review service medical records and 
this decision, and address whether it is 
at least as likely as not that there is a 
relationship between the veteran's 
current dental condition and his military 
service.

5.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record and 
readjudicate the issue of service 
connection for dental disorders under 38 
C.F.R. § 3.381 (2003).  The attention of 
the RO is directed, specifically, to the 
veteran's service medical records and 
38 C.F.R. § 3.381(f).  If the decision is 
unfavorable, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


